DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 9/17/2020. 
		Claims 1-17 are presented for examination. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0125807 A1; hereinafter Wang) in view of Zhu et al. (US .
 
Regarding claim 1, Wang (Figs. 3, 5) discloses a driving method for a display panel, wherein the display panel comprises a plurality of pixels (par [0009], the driving circuit of pixel unit comprises a plurality of pixel regions), and the pixels each comprise a plurality of sub-pixels (par [0009], each of the pixel regions comprises a plurality of sub-pixel units); the driving method comprises:
dividing the display panel into two compensation regions in units of sub-pixels (Fig. 5, par [0028], first pixel region and second pixels region); and
outputting a driving voltage according to the compensation region which a sub-pixel belongs to (par [0015], the driving power supply signal port being configured to transfer a driving voltage output from a driving power supply to each of the sub-pixel units through the power supply signal lines, the driving method of the driving circuit of pixel unit comprises: performing, by the compensation unit, real-time compensation on voltage drops on the power supply signal lines for connecting the driving power supply signal port to the sub-pixel units when the sub-pixel units display different gray levels).
wherein at least two sub-pixels in each pixel (par [0009], each of the pixel regions comprises a plurality of sub-pixel units) belong to different compensation regions (Fig. 5, par [0028], first pixel region and second pixels region, wherein each of the pixel regions comprises a plurality of sub-pixel units); 
Wang does not teach:

Zhu (Figs. 3, 4) teaches:
the driving voltage comprises a first driving voltage (par [0034-0036], voltage driving the data lines and corresponding to the first driving table 72), or a second driving voltage, and the first driving voltage (first driving table 72) is greater than an input voltage (original voltage table 71) (partial voltages driving the data lines and corresponding to the first overvoltage driving table 72 is greater than the voltage driving the data lines and corresponding to the original overvoltage driving table 71); the second driving voltage is smaller than the input voltage (the second driving voltage is an alternate limitation, therefore does not rejected in the merit); and the input voltage is a voltage required for the corresponding sub-pixel to display normally (par [0034-0036], original voltage table 71).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang with Zhu to teach the driving voltage comprises a first driving voltage, and the first driving voltage is greater than an input voltage; and the input voltage is a voltage required for the corresponding sub-pixel to display normally. The suggestion/motivation would have been to reduce the color shift.
While Wang teaches the driving method for OLED display, and Zhu teaches the driving method for LCD display. Wang and Zhu do not mention the display driving being (par [0006], [0058], [0083]) teaches the display driving method can be applied on both OLED and LCD displays.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Zhu with Gai to teach the driving method can be applied on different type of display. The suggestion/motivation would have been to provide a driving method on both OLED and LCD displays.

Regarding claim 2, Wang, Zhu and Gai disclose the driving method for a display panel according to claim 1. Wang does not teach wherein two adjacent sub-pixels belong to the two different compensation regions respectively.
Zhu (Fig. 3) teaches wherein two adjacent sub-pixels (sub-pixels 11 and 12) belong to the two different compensation regions respectively (par [0036], the gray scale of the first sub-pixels 11 is zero, and the gray scale of the second sub-pixels 12 is the full gray scale).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang with Zhu to teach wherein two adjacent sub-pixels belong to the two different compensation regions respectively. The suggestion/motivation would have been to reduce the color shift.

Regarding claim 9, Wang (Figs. 3, 5) discloses a driving system for a display panel, wherein the display panel comprises:
a multiplicity of pixels (par [0009], the driving circuit of pixel unit comprises a plurality of pixel regions); and
(par [0009], each of the pixel regions comprises a plurality of sub-pixel units);
the driving system comprises:
a partition circuit that divides the display panel into two compensation regions in units of sub-pixels (par [0030], the driving circuit of pixel unit is divided into a plurality of pixel regions 200).
at least two sub-pixels in each pixel (par [0009], each of the pixel regions comprises a plurality of sub-pixel units) belong to different compensation regions (Fig. 5, par [0028], first pixel region and second pixels region, wherein each of the pixel regions comprises a plurality of sub-pixel units).
Wang does not teach:
a calculation circuit that outputs a driving voltage according to the compensation region which a sub-pixel belongs to;
the driving voltage comprises a first driving voltage or a second driving voltage, and the first driving voltage is greater than an input voltage; the second driving voltage is smaller than the input voltage; and the input voltage is a voltage required for the corresponding sub-pixel to display normally.
Zhu (Figs. 3, 4) teaches:
a calculation circuit that outputs a driving voltage according to the compensation region which a sub-pixel belongs to (par [0030], a data analysis unit 52 coupled to the overvoltage driving unit 51 and reading gray level of each of the sub-pixels;
(par [0034-0036], voltage driving the data lines and corresponding to the first driving table 72), or a second driving voltage, and the first driving voltage (first driving table 72) is greater than an input voltage (original voltage table 71) (partial voltages driving the data lines and corresponding to the first overvoltage driving table 72 is greater than the voltage driving the data lines and corresponding to the original overvoltage driving table 71); the second driving voltage is smaller than the input voltage (the second driving voltage is an alternate limitation, therefore does not rejected in the merit); and the input voltage is a voltage required for the corresponding sub-pixel to display normally (par [0034-0036], original voltage table 71).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang with Zhu to teach a calculation circuit that outputs a driving voltage according to the compensation region which a sub-pixel belongs to; the driving voltage comprises a first driving voltage, and the first driving voltage is greater than an input voltage; and the input voltage is a voltage required for the corresponding sub-pixel to display normally. The suggestion/motivation would have been to reduce the color shift.
While Wang teaches the driving method for OLED display, and Zhu teaches the driving method for LCD display. Wang and Zhu do not mention the display driving apparatus being applied to both OLED and LCD. Gai (par [0006], [0058], [0083]) teaches the display driving method can be applied on both OLED and LCD displays.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Zhu with Gai to teach the 

Regarding claim 11, it is the driving system for a display panel claim, recites similar limitation as claim 2. Therefore, it is analyzed as claim 2.

6.	Claim 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhu, Hara et al. (US 2005/0012700 A1; hereinafter Hara) and further in view of Lee (US 2007/0146395 A1).

Regarding claim 3, Wang, Zhu and Gai disclose the driving method for a display panel according to claim 1.
However, Wang, Zhu and Gai do not teach wherein the step of outputting a compensation voltage according to the compensation region which a sub-pixel belongs to comprises:
forming a first input voltage after an input voltage is subjected to a primary gamma. correction;
formimg a second input voltage and a third input voltage after a first input voltage is subjected to a secondary gamma correction; wherein the second input voltage is greater than the third input voltage;
choosing to output the second input voltage or the third input voltage as a fourth input voltage according to the compensation region which a sub-pixel belongs to; and


Hara (Figs. 4, 12) teaches:
 wherein the step of outputting a compensation voltage according to the compensation region which a sub-pixel belongs to comprises:
forming a first input voltage (Vref2) after an input voltage (Vss) is subjected to a primary gamma correction (Vref2 is a primary gamma correction through rP1);
formimg a second input voltage (V2) and a third input voltage (V3) after a first input voltage is subjected to a secondary gamma correction (403, gamma correction resistors (rQ), rQ2, rQ3); wherein the second input voltage (V2) is greater than the third input voltage (V3).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang, Zhu and Gai with Hara to teach forming a first input voltage after an input voltage is subjected to a primary gamma correction; formimg a second input voltage and a third input voltage after a first input voltage is subjected to a secondary gamma correction; wherein the second input voltage is greater than the third input voltage. The suggestion/motivation would have been to accurately reproduce images based on display data.

Wang, Zhu, Gai and Hara do not teach:

processing the first input voltage and the fourth input voltage according to a preset compensation solution to obtain the driving voltage.
Lee (Fig. 5) teaches:
choosing to output the second input voltage or the third input voltage (par [0047], the third voltage selector 534 selects one of the plurality of second voltages in response to a third control signal C3 and outputs the selected one as a first intermediate voltage) as a fourth input voltage according to the compensation region which a sub-pixel belongs to; and
processing the first input voltage (par [0044], the first voltage selector 514 selects one from among the generated first voltages as a highest gray-scale voltage V0 and a first reference voltage VREF1, in response to a first control signal C1) and the fourth input voltage (par [0047], the third voltage selector 534 selects one of the plurality of second voltages in response to a third control signal C3 and outputs the selected one as a first intermediate voltage) according to a preset compensation solution (e.g. voltage follower 550 and resistor 570) to obtain the driving voltage.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang, Zhu, Gai and Hara with Lee to teach choosing to output the second input voltage or the third input voltage as a fourth input voltage according to the compensation region which a sub-pixel belongs to; 

Regarding claim 4, Wang, Zhu and Gai disclose the driving method for a display panel according to claim 1. 
However, Wang, Zhu and Gai do not teach wherein the step of outputting a compensation voltage according to the compensation region which a sub-pixel belongs to comprises:
forming a first input voltage and a second input voltage after an input voltage is subjected to a primary gamma correction; wherein the first input voltage is greater than the second input voltage;
outputting the first input voltage or the second input voltage as a third input voltage according to the compensation region which a sub-pixel belongs to;
processing the input voltage and the third input voltage according to a preset compensation solution to obtain a fourth input voltage; and
forming a driving voltage after the fourth input voltage Vb is subjected to a secondary gamma correction.

Hara (Fig. 4, 12) teach:
forming a first input voltage (Vref2) and a second input voltage (V2) after an input voltage (Vss) is subjected to a primary gamma correction (Vref2 is a primary gamma correction through rP1); wherein the first input voltage (Vref2) is greater than the second input voltage (V2);
outputting the first input voltage (Vref2) or the second input voltage (V2) as a third input voltage according to the compensation region which a sub-pixel belongs to.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang, Zhu and Gai with Hara to teach forming a first input voltage and a second input voltage after an input voltage is subjected to a primary gamma correction; wherein the first input voltage is greater than the second input voltage; outputting the first input voltage or the second input voltage as a third input voltage according to the compensation region which a sub-pixel belongs to. The suggestion/motivation would have been to accurately reproduce images based on display data.

Wang, Zhu, Gai and Hara do not teach:
processing the input voltage and the third input voltage according to a preset compensation solution to obtain a fourth input voltage; and
forming a driving voltage after the fourth input voltage Vb is subjected to a secondary gamma correction.
Lee (Fig. 5) teaches:
processing the input voltage (par [0044], the first voltage selector 514 selects one from among the generated first voltages as a highest gray-scale voltage V0 and a first reference voltage VREF1, in response to a first control signal C1) and (V2, V3) according to a preset compensation solution (e.g. voltage follower 550 and resistor 570) to obtain a fourth input voltage; and
forming a driving voltage after the fourth input voltage Vb (V2 or V3) is subjected to a secondary gamma correction (resistor 570).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang, Zhu and Gai and Hara with Lee to teach processing the input voltage and the third input voltage according to a preset compensation solution to obtain a fourth input voltage; and forming a driving voltage after the fourth input voltage Vb is subjected to a secondary gamma correction. The suggestion/motivation would have been for easily control gray scale voltage.

Regarding claim 12, it is the driving system for a display panel claim, recites similar limitation as claim 3. Therefore, it is analyzed as claim 3.
Regarding claim 13, it is the driving system for a display panel claim, recites similar limitation as claim 4. Therefore, it is analyzed as claim 4.

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhu and further in view of Hara et al. (US 2005/0012700 A1; hereinafter Hara).

Regarding claim 14, Wang, Zhu and Gai disclose the driving system for a display panel according to claim 9.
However, Wang, Zhu and Gai do not teach wherein the calculation circuit is configured to:

form a second input voltage and a third input voltage after a first input voltage is subjected to a secondary gamma correction;
choose to output the second input voltage as a first input voltage according to the compensation region which a sub-pixel belongs to: or select the third input voltage as a second driving voltage.
Hara (Figs. 4, 12) teaches:
form a first input voltage (Vref2) after an input voltage (Vss) is subjected to a primary gamma correction (Vref2 is primary gamma correction through rP1); 
form a second input voltage (V2) and a third input voltage (V3) after a first input voltage (correction signal 404 (P)) is subjected to a secondary gamma correction (gamma correction resistors (rQ), rQ2, rQ3);
choose to output the second input voltage as a first input voltage according to the compensation region which a sub-pixel belongs to; or select the third input voltage as a second driving voltage (par [0015], voltage "V2" applied to the liquid crystal is selected and applied to a liquid crystal driving circuit (a source driver and so on).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang, Zhu and Gai with Hara to teach form a first input voltage after an input voltage is subjected to a primary gamma correction; form a second input voltage and a third input voltage after a first input voltage is subjected to a secondary gamma correction; select the third input .

Allowable Subject Matter
8.	Claims 5-7, 10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of records, either alone or combination do not teach the claimed limitations:
 “wherein the compensation solution comprises: multiplying a fourth input voltage by a compensation coefficient H gain, and adding a first input voltage multiplied by (H_gain)}, to obtain a driving voltage; wherein 1>H_gain>0” recited in claims 5 and 15;  
 “a compensation circuit, comprising: a hue calculation circuit that is connected to the input voltage, and outputs a hue value of a corresponding sub-pixel; and a compensation coefficient acquisition circuit that acquires the hue value from the hue calculation circuit, and outputs a compensation coefficient; and a second selection circuit that is connected to the compensation coefficient acquisition circuit, the first input voltage and the fourth input voltage, respectively, and outputs the driving voltage” as recited in claim 10.
Claims 6-7 and 15-17 are objected to as being depend upon claims 5 and 15.
9.	Claim 8 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “multiplying the fourth input voltage by a compensation 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NGAN T. PHAM-LU/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691